Case 9:20-cv-81552-RKA Document 5 Entered on FLSD Docket 09/18/2020 Page 1 of 8



         UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF FLORIDA


                                              CASE NO.: 9:20-CV-81552-RKA
 CHRISTINE KROBATSCH,

        Plaintiff,
 v.

 TARGET CORPORATION and SCOTT
 HOFFMAN, as Store Manager,

             Defendant.
 _________________________________/

                                REMOVAL STATUS REPORT

        COMES NOW Defendant, TARGET CORPORATION (“TARGET”), pursuant to the

 Court’s Order dated September 16, 2020 [DE 4] submits the following as its Removal Status Report:

        1.     A plain statement of the nature of the claim and any counterclaim, cross claim
 or third-party claim made in state or federal court, including the amount of damages claimed
 and any other relief sought.

        On August 10, 2020, Plaintiff, CHRISTINE KROBATSCH (“KROBATSCH”) filed her

 Complaint against TARGET and SCOTT HOFFMANN (“HOFFMANN”) in his capacity as store

 manager alleging personal injuries of a “slip and fall on wine” at the Delray Beach Target store on

 February 23, 2020. [DE1-2]. The Complaint is based on negligence and Florida’s Transitory

 Substance Statute (Fla. Stat. 768.0755 (2010)). There are no counterclaims, cross-claims or third-

 party claims.

         2.     A plain statement of the grounds for removal and a listing of all parties to the
 action, including parties to any third-party claim.

        Removal of this action is based on diversity jurisdiction pursuant to 28 U.S.C. §1332;

 complete diversity exists between KROBATSCH and TARGET and the amount in controversy

 exceeds $75,000.00. HOFFMANN was fraudulently joined solely to defeat diversity.
Case 9:20-cv-81552-RKA Document 5 Entered on FLSD Docket 09/18/2020 Page 2 of 8



 A.    As to diversity, the parties align as follows:

      a) KROBATSCH is a citizen of Florida
      b) TARGET is a foreign corporation and deemed a citizen of Minnesota.
      c) HOFFMAN is a citizen of Florida.

      The fraudulent joinder of HOFFMAN is demonstrated as follows:

      •   KROBATSCH sues HOFFMANN in his capacity in “managing the Delray Beach Target”
          store on February 23, 2020. [DE1-5: Count II].

      •   The duty allegations asserted against TARGET in the Complaint mirror the duty allegations
          asserted against HOFFMAN [DE1-2, 1-5]. In pertinent part, the Complaint alleges as
          follows:
            • TARGET owed to the Plaintiff a non-delegable duty to use reasonable care in the
            inspection, maintenance, operation, and repair of the above-described premises. It was
            the duty of TARGET to warn Plaintiff of the dangerous and unsafe condition. Target
            failed to properly maintain and examine the floors and failed to exercise reasonable care
            in the cleaning of its floors ¶10,12.
            • HOFFMANN owed Plaintiff a duty to use reasonable care in the inspection,
            maintenance, operation, repair, and cleaning of the above-described premises.
            Hoffmann had a duty to provide warnings of any dangerous conditions. Hoffmann
            failed to inspect, monitor, and maintain the floors in the area where Plaintiff fell.
            ¶15,16,17 (Compare Count I and Count II)

      •   The Complaint contains no specific allegations regarding HOFFMANN’S personal
          involvement in the alleged incident. A generalized duty to maintain and monitor the floors
          is insufficient. To establish liability against a “store manager” under Florida law, the
          Complaint must allege, and Plaintiff must prove, that the manager owed a duty to her and
          that the duty was breached through personal fault. Kalait v. Target Corp., 2019 WL 423318
          (M.D. Fla. 2019). Because the duty allegations set forth in KROBATSCH’S Complaint are
          wholly insufficient to support a claim against HOFFMANN in his individual capacity, the
          pleading fails on its face as a matter of law. Based thereon, it is clear that as a matter of law
          HOFFMANN was fraudulently joined solely to defeat diversity jurisdiction.

      •   Notably, KROBATSCH does not allege that HOFFMANN caused the liquid substance to be
          on the floor nor that he knew the substance was on the floor before she fell. This is nothing
          contained in the Complaint supporting any assertion or inference that HOFFMANN was
          “actively negligent” in causing KROBATSCH’S injuries.

      •   In support of this Removal, TARGET submits the Affidavit of HOFFMANN [DE1-7]. Per
          HOFFMANN’S affidavit, there is no possibility that KROBATSCH can prove that
          HOFFMANN was individually or personally responsible for causing KROBATSCH’S fall
          and her resulting claimed injuries. HOFFMANN attests as follows [DE1-7]:



                                                        2
Case 9:20-cv-81552-RKA Document 5 Entered on FLSD Docket 09/18/2020 Page 3 of 8



           • On February 23, 2020 I was the executive team leader of general merchandise/food
           at the Target located at 1200 Linton Blvd. in Delray Beach, Florida. On February 23,
           2020, I was the Leader on Duty. As the Leader on Duty, I was the manager of the store.
           • I have reviewed the Complaint for this cause.
           • I did not see Ms. Krobatsch fall. I responded to the front end of the store after the
           incident occurred.
           • I completed the attached Guest Incident Report [Exhibit 1] with information provided
           from Ms. Krobatsch. Ms. Krobatsch told me she slipped and fell on a puddle of wine
           on the floor. I saw Ms. Krobatsch sign the Guest Incident Report. After the Guest
           Incident Report was completed, I gave a copy to Ms. Krobatsch.
           • I did not place, spill, drop, or throw any liquid substance on the floor in or near the
           front end of the store or anywhere else in the store on February 23, 2020.
           • Prior to the incident, I did not hear anyone say they spilled, dropped, placed, saw, or
           was aware of any liquid substance on the floor in or near the front end of the store or
           anywhere else in the store on February 23, 2020.
           • Prior to the incident, I did not hear anyone say they saw someone spill, place, or drop
           any liquid substance on the floor in or near the front end of the store or anywhere else
           in the store on February 23, 2020.
           • Prior to the incident, I did not hear anyone say they saw a liquid substance on the
           floor in or near the front end of the store or anywhere else in the store on February 23,
           2020.
           • Prior to the incident, I did not see anyone spill, place or drop any liquid substance on
           the floor in or near the front end of the store or anywhere in the store on February 23,
           2020.
           • Prior to this incident, I was not aware of anyone slipping or falling in or near the front
           end of the store. Similarly, prior to this incident, I was not aware of anyone falling in
           the front end of the store as a result of a liquid substance.
           • I do not know how or when the liquid substance came to be on the floor in the front
           end of the store on February 23, 2020.
           • I have no personal knowledge as to how or when the liquid came to be on the floor in
           the front end department.
           • On February 23, 2020, I kept a look out for liquid, debris, objects and substances on
           the floor. Prior to the incident on February 23, 2020, I did not see and was not made
           aware of the existence of the liquid substance on the store floor that day.
           • I consent to removal of this case to federal court.

        Based thereon, HOFFMANN has been fraudulently joined in this action solely to defeat

 complete diversity and should not be considered a party for diversity purposes. KROBATSCH and

 TARGET are citizens of different states and there is diversity of citizenship between the real parties

 in interest per 28 U.S.C. §1332.

 B.   The “amount in controversy” requirement for jurisdiction is based upon the following:



                                                    3
Case 9:20-cv-81552-RKA Document 5 Entered on FLSD Docket 09/18/2020 Page 4 of 8



     •   KROBATSCH’S Complaint seeks damages in excess of Thirty Thousand Dollars
         ($30,000.00). [DE1-2].

     •   KROBATSCH’S Complaint seeks damages for bodily injury, pain and suffering,
         aggravation of a previously existing condition, disability, disfigurement, mental anguish,
         loss of capacity for the enjoyment of life, expense of hospitalization and medical and
         nursing care and treatment, loss of income, and loss of the capacity to earn money. The
         losses are either permanent or continuing and Plaintiff will suffer losses into the future
         [DE1-2, 1-5].

    •    In addition to the Complaint, TARGET relies upon KROBATSCH’S unequivocal
         $550,000.00 settlement demand, her settlement demand package including medical records
         and billing, her back-up documentation in support of her wage loss claim, and
         documentation of a Conduent lien on behalf of Cigna Health Insurance identifying claimed
         medical charges related to the February 23, 2020 incident at Target [DE1-8, 1-12]. Based
         thereon, KROBATSCH damages to date amount to $73,165.16 and are itemized as follows:

                   Itemized Damages                                  Amount
                   Medical Expenses per Conduent’s July 27,          $47,580.16
                   2020 Payout History
                   Out of Pocket Co-Pays per the Demand              $1,265.00
                   Lost Income Past per the Demand                   $24,320.00
                   Lost Income Future                                Unknown
                   Total                                             $73,165.16

    •    The forgoing $73,165.16 is exclusive of KROBATSCH’S claimed damages for
         pain and suffering, mental anguish, and loss of capacity to enjoy life, and her claim
         for loss of ability to earn money in the future.

    •    Per the medical records included in her demand package, KROBATSCH’S medical
         conditions and symptoms are as follows [DE1-9]:
            • On February 23, 2020, KROBATSCH was evaluated by MD Now Urgent Care for
            pain in her shoulder, hip, and knee after a fall at Target. Xrays were obtained to
            evaluate the extent of her injuries.
            • On February 24, 2020, KROBATSCH presented to the emergency department of
            Boca Raton Regional Hospital with complaints of headaches, nausea, and vomiting
            after hitting her head due to a slip and fall at Target one day prior. CT scans of
            KROBATSCH’S cervical spine and brain were obtained. KROBATSCH was
            diagnosed with a post fall head injury.
            • On February 26, 2020, KROBATSCH was evaluated by orthopedic specialist Dr.
            Toman for constant, aching, radiating, sharp, stabbing throbbing, progressive and
            worsening right hip pain associated with swelling, pressure, stiffness, weakness, and
            limited range of motion; KROBATSCH reported difficulty arising from a seated
            position, getting in/out of a car, and that her pain interfered with her activities of
            daily living. She received a trochanteric steroid bursal injection. As to her knee,
            KROBATSCH complained of pain “all over her knee” which she described as

                                                  4
Case 9:20-cv-81552-RKA Document 5 Entered on FLSD Docket 09/18/2020 Page 5 of 8



         constant, acute, aching, sharp, tender, throbbing, pressure, progressive and
         worsening. Her pain resulted in gait instability, stiffness, and weakness to her knee.
         KROBATSCH reported that she had difficulty standing, ascending/descending
         stairs, kneeling, squatting, walking, sitting, and getting up from a chair.
         • KROBATSCH followed-up for her knee and hip complaints at regularly scheduled
         office visits with orthopedist Dr. Toman; those visits include the following:
             • At her March 11, 2020 visit, Dr. Toman observed her right hip MRI was
             positive for a labral tear.
             • At her April 14, 2020 visit, Dr. Toman ordered a right knee MRI to evaluate
             KROBATSCH’S complaints of aching, radiating, dull pain associated with
             instability, give way, swelling, and weakness to her knee.
             • On April 14, 2020, KROBATSCH endured steroid injections to her right knee
             and right hip for complaints of continue pain, aching, and stiffness. Dr. Toman
             advised KROBATSCH to strongly consider surgery for the laberal tear to her
             hip joint in the future if no relief of her pain and symptoms.
             • At her May 8, 2020 visit, Dr. Toman advised KROBATSCH to consider
             arthroscopy knee surgery as her MRI was positive for medial meniscus tear.
         • KROBATSCH’S primary care physician, Dr. Kubiak, referred KROBATSCH to
         neurologist Dr. Hammond to evaluate her complaints of dizziness, headache, and
         blurry vision.
         • On March 10, 2020, KROBATSCH presented to Dr. Hammond with complaints
         of bifrontal daily headaches, nausea, photophobia, phonophobia, ataxia, difficulty
         with concentration and word-finding problems, fatigue and exhaustion following a
         head injury. Per Dr. Hammond’s observations, KROBATSCH’S CT scan of her
         brain demonstrated hypodensity in the subcortical white matter in the right parietal
         area. A MRI of the brain was ordered to further evaluate her brain condition.
         KROBATSCH was prescribed Topiramate, Cyclobenzaprine, and Floricet to
         manage her neurological symptoms.
         • KROBATSCH followed-up with Dr. Hammond at regularly scheduled office visits
         for her head injury, cerebral concussion syndrome, and neurological complaints post
         fall. At her March 17, 2020 visit, Dr. Hammond observed KROBATSCH’S MRI of
         the brain demonstrated ‘prominent T2/FLAIR signal hyperintensity changes in the
         hemispheric white matter with an abnormal lesion in the right parietal periventricular
         white matter.’
         • At her April 30, 2019 visit, Dr. Hammond noted that KROBATSCH had to take a
         leave of absence from work because her visual impairment affected her ability to
         work as a scrub nurse; she could not see the needles to perform correct needle counts
         and her headaches interfered with her ability to function. An orbital MRI was
         ordered to evaluate her visual impairment and her acute retro bulbar optic right side
         neuropathy. Imitrex was prescribed to manage her migraine headaches.
         • At her May 29, 2020 visit, Dr. Hammond performed a neurological examination of
         KROBATSCH. The assessment was ataxia, cervicalgia, neck pain and stiffness,
         encephalopathy, cerebral concussion post fall at Target (associated with a laceration
         around KROBATSCH’S forehead and right eye, bruising to both her knees, right
         arm, and elbow), post-concussion headaches, nausea, light sensitivity, migraine
         symptoms, bilateral photophobia, and ptosis of the right eyelid.

                                               5
Case 9:20-cv-81552-RKA Document 5 Entered on FLSD Docket 09/18/2020 Page 6 of 8



             • As to right eye, KROBATSCH was evaluated by ophthalmologist Dr. Shipley on
             March 13, 2020, March 14, 2020, and April 21, 2020 for complaints of blurred vision
             since her fall at Target and diplopia of a four week duration. KROBATSCH was
             diagnosed with a corneal marginal ulcer and was prescribed medication to treat her
             eye condition.

    •   Per the documentation included in her demand package, KROBATSCH supports her wage
        loss claim as follows [DE1-10]:
           • Dr. Hammond completed and signed his Physician’s Statement which provides that
           KROBATSCH was advised to stop working due to a cerebral concussion sustained
           on February 23, 2020. KROBATSCH’S symptoms include headache, vertigo,
           blurred vision, fatigue, and neck pain. Per Dr. Hammond, clinical findings were
           demonstrated on KROBATSCH’S cervical spine CT (disc disease, straighten
           lordotic curve) and the MRI of her brain (white matter disease). •
           • On April 27, 2020, KROBATSCH’S supervisor, Dr. Belizon, documented that she
           was “confused during a routine hernia repair, required frequent reminders and
           repetitive requests for surgical tools or products needed.” She was unable to follow
           simple directives which interfered with Dr. Belizon’s surgical procedure.
           KROBATSCH complained of dizziness, blurry eyesight, and to sit down during the
           surgery. [Ex. 10]. Per Dr. Belizon, KROBATSCH was unable to effectively perform
           her job as a surgical scrub nurse.

        Based upon the foregoing, this action is removable to federal court pursuant to 28 U.S.C.

 §1332 because there is diversity of citizenship between the real parties in interest and the amount

 in controversy exceeds the $75,000.00 threshold for federal jurisdiction.

        3.       List of all pending motions.
        There are no pending motions.
         4.    A brief statement by each Defendant explaining whether or not each has joined
 in or consented to the notice of removal.

        TARGET’S filed the Removal Petition; HOFFMANN consents to removal of this case to

 Federal Court. [DE1-7]

         5.      A statement regarding whether the Defendant(s) have removed the action within
 thirty (30) days after the receipt by the Defendant(s), through service or otherwise, of a copy of
 the initial pleading setting forth the claim for relief upon which the action or proceedings is
 based, or within thirty (30) days after service of summons upon the Defendants(s), if such initial
 pleading has been filed in court and is not required to be served on the Defendant(s) in the
 action.




                                                  6
Case 9:20-cv-81552-RKA Document 5 Entered on FLSD Docket 09/18/2020 Page 7 of 8



        TARGET’S Notice of Removal has been filed within 30 days of receipt of the initial

 pleading in accordance with 28 U.S.C. §1446.



 Dated this 18th day of September, 2020.

                                       Respectfully submitted:

                                       BY: /s/ Jon D. Derrevere
                                       JON D. DERREVERE, ESQUIRE
                                       Florida Bar No: 0330132


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 18th day of September, 2020, I electronically filed the
 foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
 document is being served this day on all counsel of record or pro se parties identified on the
 attached Service List in the manner specified, either via transmission of Notices of Electronic
 Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who
 are not authorized to receive electronically Notices of Electronic Filing.


                                       DERREVERE STEVENS BLACK & COZAD
                                       2005 Vista Parkway, Suite 210
                                       West Palm Beach, Florida 33411
                                       Telephone: (561) 684-3222
                                       Facsimile: (561) 640-3050
                                       Email: jdd@derreverelaw.com

                                       BY: /s/ Jon D. Derrevere
                                       JON D. DERREVERE, ESQUIRE
                                       Florida Bar No: 0330132




                                                  7
Case 9:20-cv-81552-RKA Document 5 Entered on FLSD Docket 09/18/2020 Page 8 of 8



                                     SERVICE LIST
        CHRISTINE KROBATSCH versus Target Corporation and Scott Hoffman
                 United States District Court, Southern District of Florida


  Jon D. Derrevere, Esquire                       Matthew A. Goldberger, Esquire
  E-mail: jdd@derreverelaw.com                    E-mail: matthew@goldbergerfirm.com
  Derrevere Stevens Black & Cozad                 Matthew A. Goldberger, P.A.
  2005 Vista Parkway, Suite 210
  West Palm Beach, FL 33411                       1555 Palm Beach Lakes Blvd., Ste. 1400
  Phone: (561) 684-3222                           West Palm Beach, FL 33401
  Facsimile: (561) 640-3050                       Telephone (561) 659-8337
  Attorneys for Defendants,                       Attorney for Plaintiff, Christine Krobatsch
  Target Corporation and Scott Hoffman




                                             8
